Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 1 of 10 Page ID
                                  #:1350




                                                             Exhibit 1
Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 2 of 10 Page ID
                                  #:1351


CAROL A. SOBEL
725 Arizona Avenue• Suite 300 • Santa Monica, CA 90401 •
Tel. 310 393-3055 • Email carolsobellaw@gmail.com



Employment:
           LAW OFFICE OF CAROL A. SOBEL                                                                    APRIL, 1997 TO      PRESENT
           Solo civil rights law firm.

           SENIOR STAFF COUNSEL                                                                                1990 TO APRIL, 1997
           ACLU Foundation of Southern California

           Responsible for conducting civil rights and civil liberties litigation in state and federal courts in California;
           supervise litigation by ACLU volunteer counsel and other ACLU legal staff.

           STAFF ATTORNEY                                                                                             1 985 TO 1990
           ACLU Foundation of Southern Califonria

           Civil liberties litigation, primarily in the areas of Establishment Clause and Free Exercise violations, as well as other
           First Amendment rights.

           ASSOCIATE DIRECTOR                                                                                         1 979 TO 1985
           ACLU Foundation of Southern California
           American Civil Liberties Union of Southern California

           Under the direction of the Executive Director, responsible for administration of two non-profit organizations,
           including working with Boards of Directors on development of policy on civil liberties issues. Engaged in litigation
           and assisted Legal Director in coordination and supervision of pro bono attorneys.

           DEVELOPMENT DIRECTOR                                                                                       1 977 TO 1979
           ACLU Foundation of Southern California
           American Civil Liberties Union of Southern California

           Responsible for conducting a variety of fundraising efforts to meet a million-dollar plus annual budget for a
           501(c)(3) and a 501(c)(4).




Admitted to Practice:
           California Supreme Court                                                                                No vember, 1978

           United States Supreme Court                                                                             Sep tember, 1991

           Ninth Circuit Court of Appeals                                                                              A ugust, 1986

           U.S.D.C. Central District of California                                                                   February, 1986

           U.S.D.C. Eastern District of California                                                                        June, 1990


Litigation Experience:

 Federal courts: (Partial listing of published opinions and significant cases)

                  CPR for SKID ROW,
                  779 F.3d 1098 (9th Cir. 2015)
                  Partial reversal of summary judgment in favor of the Defendant and holding that California Penal Code §403
                  could not lawfully be applied to criminalize the expressive activity of the Plaintiffs for protesting on Skid
                  Row.
                  (Lead counsel and argued on appeal)
Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 3 of 10 Page ID
                                  #:1352

            Desertrain v. City of Los Angeles
            754 F.3d 1114 (9th Cir. 2014)
            Reversal of summary judgment in favor of the Defendants and holding that Los Angeles Municipal Code
            §85.02, prohibiting parking a vehicle on public streets or parking lots any time of day or night if a person
            “lives” in the vehicle, is unconstitutionally vague.
            (Lead counsel and argued on appeal)

            Lavan v. City of Los Angeles
            693 F.3d 1022 (9th Cir. 2012), affirming grant of preliminary injunction 797 F.Supp.2d 1005 (C.D. Cal.
            2011)
            Preliminary injunction barring City from confiscating and immediately destroying the property of homeless
            individuals on Los Angeles’ Skid Row.
            (Lead Counsel)

            Long Beach Area Peace Network v. City of Long Beach
            522 F.3d 1010 (9th Cir. 2008), as amended July 24, 2009
            Upholding and reversing in part on appeal a decision of the district court granting Plaintiffs’ request for a
            preliminary injunction to enjoin a municipal parade ordinance that included vague permit standards setting, inter
            alia, advance-notice requirements police charges based on the past unlawful conduct of third parties without
            adequate standards to limit the discretion of public officials charged with implementing the parade ordinance.
            (Lead counsel)

            Fitzgerald v. City of Los Angeles
            485 F.Supp.2d 1137 (CD CA 2008)
            Extending injunction against police sweeps of homeless persons on Los Angeles’ Skid Row on the grounds of
            searching for parole and probation violations. See below for discussion of permanent injunction in 2003.
            (Co-Counsel)

            Multi-Ethnic Immigrant Worker Organizing Network (MIWON) v. City of Los Angeles
            246 F.R.D. 621 (C.D. Cal. 2007)
            Order granting class certification in challenge to police assault on a lawful assembly of immigrant rights
            supporters by the Los Angeles Police Department on May Day, 2007.
            (Class Co-Counsel)

            Edward Jones, et al., v. City of Los Angeles,
            444 F.3d 1118 (9th Cir. 2006), vacated pursuant to settlement 505 F.3d 1006 (2007)
            Challenge to City of Los Angeles Municipal Code §41.18(d), prohibiting sitting, lying or sleeping on any street
            or sidewalk anywhere in the City at any time of day or night. Plaintiffs, all of whom are homeless persons,
            brought an 8th Amendment as-applied challenge to their arrests and citations for violating the ordinance when
            their was no available adequate shelter.
            (Co-counsel)

            Terry Tipton-Whittingham, et al. v. City of Los Angeles
            316 F.3d 1059 (9thCir. 2003)
            Challenge by City of Los Angeles to interim fee award granting plaintiffs’ fees as “catalysts” under state civil
            rights fee shifting statutes. Following oral argument, the Ninth Circuit certified issue of continued availability
            of “catalyst” fees under California law after adverse decision by the United States Supreme Court rejecting
            catalyst fee doctrine under federal law absent express legislative authorization. Certified for hearing before the
            California Supreme Court and ultimately upheld the catalyst fee doctrine under California law.
            (Co-counsel; argued in Ninth Circuit)

            Fitzgerald v. City of Los Angeles
            2003 U.S. Dist. LEXIS 27382 (CD CA 2003)
            Permanent injunction enjoining Fourth Amendment violations by the Los Angeles Police Department (LAPD).
            The injunction prevents the LAPD from engaging in stops of homeless persons for parole and probation sweeps
            on Skid Row without reasonable suspicion to believe that specific individuals are on parole or probation and
            subject to a search condition, or that the individual has engaged in, or is about to commit a crime.
            (Lead counsel)

            Khademi v. South Orange County Community College District
            194 F.Supp.2d 1011 (C.D. CA 2002)
            First Amendment facial challenge invalidating college policy regulating time, place and manner of student
            speech on campus.
            (Lead counsel)

            Mardi Gras of San Luis Obispo v. City of San Luis Obispo
            189 F. Supp.2d 1018 (C.D. Cal. 2002)
            Preliminary injunction to enjoin a municipal parade ordinance that required lengthy advance-notice requirement
            and permitted high insurance and police charges based on the past unlawful conduct of third parties without
            adequate standards to limit the discretion of public officials charged with implementing the parade ordinance.



                                                                                                                       Page 2
Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 4 of 10 Page ID
                                  #:1353

            Bauer v. Sampson
            261 F.3d 775 (9th Cir. 2001)
            First Amendment challenge to disciplinary action against college professor for publication of an alternative
            newsletter criticizing elected and appointed public officials and disclosing wrongdoing by college officials and
            personnel. The college sought to discipline the professor for violating the district’s policies on discrimination
            and work-place violence. The polices were declared unconstitutional as applied to the professor’s speech.

            H.C. v. Koppel
            203 F.3d 610 (9th Cir. 2000)
            Dismissal of federal civil rights action filed in federal court against state court judge and appointed counsel for
            minor in family law matter. Circuit held that Younger Abstention applied and non-custodial parent had adequate
            state court remedy.

            Justin v. City of Los Angeles
            2000 U.S. Dist. LEXIS (CD Cal. 2000)
            Class action to enjoin police sweeps of homeless population on Los Angeles’ Skid Row. Permanent injunction
            stipulated to in settlement following certification of the injunctive relief class.
            (Lead counsel)

            Los Angeles Alliance for Survival, et al. v. City of Los Angeles
            987 F. Supp. 819 (1997); 157 F.3d 1162 (9th Cir. 1998); on certification to the California Supreme Court, 22
            Cal.4th 352 (2000); 224 F.3d 1076 (9th Cir. 2000)
            Injunction issued in challenge to municipal ordinance barring so-called “aggressive solicitation” in broad areas
            of traditional public fora. Preliminary injunction entered by district court based on California Constitution. On
            appeal, the Ninth Circuit certified the California Constitution question to the California Supreme Court.
            Following decision by the California Supreme Court, the Ninth Circuit upheld the original injunction.
            (Co-counsel)

            Service Employees International Union 660 v. City of Los Angeles
            114 F. Supp.2d 966 (C.D. Cal. 2000)
            Challenge to the “no-protest zone” at the Democratic National Convention in Los Angeles in 2000, as well as
            a preliminary injunction to enjoin the City of Los Angeles parade ordinance.
            (Co-counsel)

            United States v. Wunsch
            54 F.3d 579 (9th Cir. 1995);84 F.3d 1110 (9th Cir. 1996) (reargument)
            First Amendment challenge to discipline of male attorney for “gender bias” in sending note to female Asst. U.S.
            Attorney after she successfully moved to disqualify him as defense counsel in a criminal case. Ninth Circuit
            invalidated the penalty and declared unconstitutional California’s “offensive personality” regulation on attorneys’
            professional conduct. (Argued and briefed on appeal).

            American Jewish Congress v. City of Beverly Hills
            65 F.3d 1539 (9th Cir. 1995);90 F.3d 379 (9th Cir. 1996) (en banc)
            First Amendment challenge to display of a religious symbol on public property and to permit scheme for
            expressive activities in public fora in the City of Beverly Hills. The en banc panel held the permit scheme
            unconstitutional and found that a preference had occurred for the display of a particular religious symbol. The
            en banc decision was unanimous. (Argued and briefed on appeal)

            Baca v. Moreno Valley Unified School District
            936 F. Supp. 719 (C.D. Cal. 1996)
            First Amendment challenge to school board regulations preventing speakers from making disparaging remarks
            about public employees during public board meetings.

            Wallin v. City of Los Angeles,
            1194 U.S. App. LEXIS 2343 (9th Cir. 2004)

            Circuit dismissed appeal of defendant City and law enforcement officers from denial of qualified immunity.
            Appellee, a female officer with the Los Angeles Police Department, alleged that appellants violated her right
            to equal protection, due process and right to petition the government because they violated LAPD
            confidentiality regulations and delayed the investigation into her allegations of co-worker rape.
            (Lead counsel)


            National Abortion Federation v. Operation Rescue
            8 F.3d 680 (9th Cir. 1993)
            Class-action state-wide injunction against blockades of women’s health care clinics by anti-abortion activists.
            First case decided under the “frustrate and hinder” clause of 42 U.S.C. § 1985(3), the 1871 Ku Klux Klan
            Act. Appeals court held cause of action under “frustrate and hinder” clause was properly plead and reversed
            12(b)(6) ruling on that claim.
            (Co-lead counsel throughout; argued on appeal)


                                                                                                                        Page 3
Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 5 of 10 Page ID
                                  #:1354

              Hewitt v. Joyner
              940 F.2d 1561 (9th Cir. 1991)
              Establishment Clause challenge to Christian theme park, Desert Christ Park, owned and operated by San
              Bernardino County. Ninth Circuit held County ownership and operation of the park violated the
              Establishment Clause.
              (Lead counsel throughout litigation; argued on appeal).

              Standing Deer v. Carlson
              831 F.2d 1525 (9th Cir. 1986)
              First Amendment challenge for Native Americans at Lompoc Federal Penitentiary to regulation barring
              religious headbands in the dining facilities for purported health reasons.
              (Argued and briefed on appeal)


              Burbridge v. Sampson
              74 F.Supp.2d 940 (C.D. Ca. 1999)
              First Amendment challenge to community college policy regulating student speech in public fora on campus.
              Court issued a preliminary injunction, declaring the college’s speech regulations unconstitutional.


              Rubin v. City of Santa Monica
              823 F.Supp. 709 (C.D. Ca. 1993)
              First Amendment challenge to city permit scheme limiting access to public parks for protected expressive
              activities. Court issued a preliminary injunction and declared the permit scheme unconstitutionally on
              vagueness grounds and procedural due process grounds. (Lead counsel)



State Court
              Terry Tipton-Whittingham, et al. v. City of Los Angeles
              34 Cal.4th 604 (2002)
              California continues to recognize “catalyst” fee awards to prevailing parties under the private attorney-
              general statute (Cal. Code of Civ. Proc. §1021.5) and Fair Employment and Housing Act (FEHA) despite
              change in federal civil rights fee-shifting law. Under California law, there is no requirement of a judicial
              determination establishing a change in the legal obligations of the parties.
              (Co-counsel and argued at California Supreme Court)


              Los Angeles Alliance for Survival v. City of Los Angeles
              22 Cal.4th 352 (2000)
              Ordinance restricting certain activity as “aggressive solicitation” was not content-based under California
              Constitution
              (co-counsel)
              Williams v. Garcetti
              5 Cal.4th 561 (1993), sub nom Williams v. Reiner, 13 Cal.App.4th 392 (1991)
              Challenge on due process grounds to portion of STEPP law which imposed a criminal penalty on parents of
              minor children engaged in or at risk of delinquent conduct.
              (Argued and brief on appeal to California Supreme Court)

              Sands v. Morongo Unified School District
              53 Cal.3d 863 , cert denied, 112 U.S. 3026 (1991)
              225 Cal.App.3d 1385 (1989)
              Establishment Clause challenge invalidating prayers at public high-school graduations.
              (Argued and briefed as lead counsel throughout litigation)




                                                                                                                      Page 4
Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 6 of 10 Page ID
                                  #:1355

            Walker v. Superior Court of Sacramento
            47 Cal.3d 112 (1988)
            Establishment Clause/Free Exercise/Due Process challenge to criminal prosecution of Christian
            Science parents for death resulting from use of prayer instead of traditional medicine in treatment
            of ill child. (Wrote amicus brief on due process issues).

            Irvine Valley College Academic Senate, et al. v. South Orange County Community College District
            129 Cal.App.4th 1482 (2005)
            Statutory construction of plain language of Education Code §87360, bolstered by legislative intent, requires
            actual joint agreement and mutual development of revisions to faculty hiring policies.
            (co-counsel, drafted final briefs on appeal)

            Fashion 21, et al. v. Coalition for Humane Immigrant Rights (CHIRLA), et al.
            111 Cal.App.4th 1128 (2004)
            Special motion to strike defamation complaint by retainer against garment worker advocates must be granted
            as the plaintiff retailer could not establish a probability of prevailing on the merits of their claims. Garment
            worker advocates properly relied on draft labor commission regulations suggesting retailer could be liable for
            sweatshop conditions of manufacturing of its retail goods.
            (lead counsel at all stages)

            Gonzalez v. Superior Court
            33 Cal.App.4th 1539 (1995)
            Challenge to discovery order in sexual harassment case requiring plaintiff to disclose name of confidential
            informant who provided her with photographic evidence of harassment. “After-acquired evidence” rule
            applied to require disclosure.
            (Lead counsel in trial court and appeal)

            Lantz. v. Superior Court of Kern County
            28 Cal.App.4th 1839 (1994)
            Privacy rights challenge to interpretation of Consumer Personnel Records Statute (CCP § 1985(3), requiring
            strict adherence to statutory procedures and limiting exemption of local government agencies from adhering
            to statutory requirements.
            (Lead counsel throughout litigation)

            Rudnick v. McMillan
            25 Cal.App.4th 1183 (1994)
            Defamation verdict involving public figure plaintiff and local environmentalist author of letter to editor
            overturned on basis that letter was protected opinion and public figure subject to constitutional malice proof
            burden. Wrote amicus brief which formed basis of appellate ruling.

            Westside Sane/Freeze v. Hahn
            224 Cal.App.3d 546 (1990)
            Challenge to restrictions on First Amendment petition activities in shopping center.
            (Co-counsel, co-wrote appeal)

            City of Glendale v. Robert George
            208 Cal.App.3d 1394 (1989)
            Reversal of trial court order imposing prior restraints on speech of “Presidential Santa” on the basis that he
            constituted a public nuisance to his neighbors in a residential area.
            (Argued and briefed on appeal)

            McCarthy v. Fletcher
            207 Cal.App.3d 130 (1989)
            Challenge to removal of textbooks from school reading list based on community-based religious objections.
            Court of Appeal reversed summary judgment decision, holding that there was sufficient evidence of
            constitutionally impermissible factors in evaluation of appropriateness of class-room reading materials.
            (Argued and brief on appeal)

                                                                                                                     Page 5
Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 7 of 10 Page ID
                                  #:1356

             Fiske v. Gillespie
             200 Cal.App.3d 130 (1988)
             Challenge to sex-based actuarial presumptions in insurance industry rate for particular types of life insurance
             and annuity benefits.
             (Co-Counsel, Argued on appeal)




  Publications:
  (Partial listing)s

             Catalyst Fees After Buckhannon
             Civil Rights Litigation and Attorney Fees Annual Handbook
             (January 2006)

             Free Speech and Harassment: An Overview
             in the Public Employee Sector
             CPER: CALIFORNIA PUBLIC EMPLOYEE RELATIONS
             Institute of Industrial Relations - UC Berkeley
             June 1999 No. 136

             Defeating Employer Defenses to Supervisor Liability
             After Ellerth and Faragher
             ADVOCATE, October 1998

             Student Expression Under California Law
             UCLA Journal of Education
             Volume 3, pp. 127-137 (1989)

             Should Attorneys Be Disciplined For Gender Bias
             Point/Counterpoint ABA Journal August, 1995

             Fight Illegal Police Practices in State Court
             Los Angeles Daily Journal
             March 6, 1992

             Judicial Oversight Limited by Supreme Court
             Los Angeles Daily Journal
             May 6, 1991

             Jury Nullification is Conscience of Community
             Los Angeles Daily Journal
             August 31, 1990

             A Basic Right Merits Shield From The Mob
             Los Angeles Times
             August 11, 1991 p.M5




                                                                                                                      Page 6
Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 8 of 10 Page ID
                                  #:1357

             Prop 115 revisited: Police charged with crimes
             deserve fair trials too
             Los Angeles Daily News
             May 7, 1991

             Prayer Doesn’t Belong at Graduation
             USA Today
             May 15, 1991 p. A10

             Killea Tactic Can Only Hurt the Church in the Long Run
             Los Angeles Times (San Diego)
             November 20, 1989 p.B7

             The Fifth is a Shield for All
             Los Angeles Times
             August 6, 1988 II8
             (authored for Exec. Dir. ACLU)

             Which Way Will Rehnquist Court Turn?
             Los Angeles Daily News
             June 18, 1986 p.21

             Constitution Exacts Cost for Religious Freedom
             Los Angeles Daily News
             June 8, 1986 FOCUS p.3


Education:
             Peoples College of Law                                                              J.D. May, 1978

             Douglass College.For Women, Rutgers University                                     B.A . June, 1968


Professional and
Community Activities:

             Adjunct Professor - Loyola Law School                                                 2007-present
             Civil Rights Advocacy Practicum


             Blue Ribbon Panel on LAPD Rampart Inquiry, Member                                       2004-2006


             Ninth Circuit Gender Bias Task Force                                                     1992-1993
             Convenor, Advisory Committee on Employment Law


             Ninth Circuit Conference on “Ethnicity, Race, and Religion in the Ninth Circuit”              1993
             Member, Working Subcommittee

             Los Angeles Public Interest Law Journal                                               2007-present
             Advisory Board



                                                                                                         Page 7
Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 9 of 10 Page ID
                                  #:1358

              Los Angeles Center for Law and Community Action                    2015-present
              Member, Board of Directors


              National Police Accountability Project                             2006-present
              Member, Advisory Board and Board of Directors


              National Lawyers Guild, Los Angeles - President                     2001-2008


              National Lawyers Guild - National Executive Vice President          2009-2011


              National Lawyers Guild Far West Regional Vice-President             2003-2005


              National Lawyers Guild, National Executive Committee                2003-2012


              NLG National Mass Defense Committee, Co-chair                       2003-2012


              Women Lawyers Association of Los Angeles                            1985-2002
              Member, ProChoice Committee


              The California Anti-SLAPP Project                                    1995-2010
              Member, Board of Directors


Awards:
(Partial listing)

              PEN Freedom to Write Award                                                1991


              American Jewish Congress Tzedek Award                                     1992


              Planned Parenthood Los Angeles, Distinguished Service Award               1990


              Freethought Heroine Award                                                 1992


              National Lawyers Guild - Los Angeles                                      1999


              ACLU of Southern California Pro Bono Attorney Award                       2001


              Asian Pacific American Legal Center Pro Bono Award                        2003


              California Lawyer: Super Lawyer -Civil Rights/Constitutional Law    2004-2014


              ACLU of Southern California Freedom of Expression Award                   2007


              Daily Journal Top 100 Most Influential Lawyers in California              2007


                                                                                      Page 8
Case 2:16-cv-00237-JAK-GJS Document 133-1 Filed 07/15/19 Page 10 of 10 Page ID
                                   #:1359

            National Lawyers Guild - Ernie Goodman Award                                                  2007


            Angel Award - California Lawyer Magazine Award for pro bono work                              2007


            CLAY Award (California Lawyer of the Year - civil rights) - California Lawyer Magazine        2008


            Top 75 Women Litigators in California - Daily Journal                                    2008, 2013


            California Super Lawyers - Top 50 Women Lawyers in Southern California                        2014


            National Lawyers Guild, Los Angeles Law for the People Award                                  2014


            ACLU Lifetime Achievement Award                                                               2017




                                                                                                         Page 9
